ORDER

Appellant, Terry Dunger, was convicted of possession of a controlled substance with intent to deliver and sentenced to fifteen years’ imprisonment. This court affirmed his conviction. State v. Dunger, 14 S.W.3d 732 (Mo.App. E.D.2000). Dun-ger now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without a hearing. Dunger alleges that he was denied his right to effective assistance of counsel in that his trial attorney failed to file and litigate a motion to disclose the identity of a confidential informant and to re-offer evidence and make a complete offer of proof regarding the arresting officer’s alleged personal use of illegal substances.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. As an extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).